Exhibit AMENDMENT NO. 1 TO CREDIT AGREEMENT THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into at Columbus, Ohio, as of September 23, 2009 (the “Effective Date”), among M/I FINANCIAL CORP., an Ohio corporation (the “Borrower”), each Lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and THE HUNTINGTON NATIONAL BANK, as Administrative Agent (the “Administrative Agent”).This Amendment amends and modifies a certain Credit Agreement dated as of April 29, 2009 (as amended, supplemented, restated or otherwise modified from time to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the Administrative Agent.All capitalized terms in this Amendment that are not otherwise defined herein shall have the meanings ascribed to such terms in the Credit Agreement. RECITALS: A.As of April 29, 2009, the Borrower, the Lenders and the Administrative Agent executed the Credit Agreement setting forth the terms of certain extensions of credit to the Borrower; and B.As of April 29, 2009, the Borrower executed and delivered to the Administrative Agent, inter alia, a revolving note in the original principal sum of Thirty Million Dollars ($30,000,000) (the “Note”); and C.The Borrower has requested that the Administrative Agent and the Lenders remove the seasonal limitation on advances in respect of the amount of the Aggregate Commitments to permit advances of up to $30,000,000, pursuant to the terms and subject to the conditions of the Credit Agreement and amend and modify certain other terms and covenants in the Credit Agreement, and the Administrative Agent and the Lenders are willing to do so upon the terms and subject to the conditions contained herein, including without limitation, obtaining the consent of M/I Homes, Inc. NOW, THEREFORE, in consideration of the mutual covenants, agreements and promises contained herein, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereto for themselves and their successors and assigns do hereby agree, represent and warrant as follows: 1.Amendment of Definition.The definition of “Aggregate
